DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, 16, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 2011/0221548) in view of Justice (US 2007/0039935).
	Regarding claims 11 and 25, Yoshihara discloses a sealed contact device comprising:
a first electrical contact (32a, left); 
a second electrical contact (32a, right); 
a switch element (see the drawing 6A of Yoshihara below) configured to provide an opened position and a closed position, 
wherein the switch element (see the drawing below), in the closed position, contacts the first electrical contact (32a, left)and the second electrical contact (32a, right) with one another, and 

	wherein the housing body (31) comprises a bottom wall with a first opening (31a, left), through which the first electrical contact (32a, left) is guided, a second opening 31a, right), through which the second electrical contact is guided (32a, right), and 
	a recess (see the drawing below), 	
	wherein the recess (see the drawing below) is located at a distance and separate from and not connected to the first and second openings and is not part of the first and second openings,

[AltContent: arrow][AltContent: textbox (Contact chamber)][AltContent: textbox (Switch element )][AltContent: arrow]
    PNG
    media_image1.png
    309
    331
    media_image1.png
    Greyscale

Annotated FIG. 6A of Yoshihara

    PNG
    media_image2.png
    137
    361
    media_image2.png
    Greyscale

Yoshihara does not disclose at least one temperature sensor integrated into the power contactor, wherein the sensor is configured to detect a temperature of the power contactor in a pre-defined distance from the first electrical contact and/or the second electrical contact, wherein the temperature sensor is arranged in the recess of and buried in the bottom wall.  
Justice discloses a contactor comprising:
a contact chamber device (see the drawing below) comprising a housing body (50a) and a contact chamber (see the drawing below), 
wherein the switch element (50) is at least partly arranged in the contact chamber (see the drawing below), 
wherein the housing body (50a) at least partly encloses the contact chamber (see the drawing below).

    PNG
    media_image3.png
    261
    552
    media_image3.png
    Greyscale


the temperature sensor (54) is arranged in the recess of and buried in the bottom wall (see the drawing above);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the temperature sensor as taught by Justice with Yoshihara’s device for the purpose of providing a temperature signal (56) to control circuit 30.  
[AltContent: textbox (Bottom wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Contact chamber)][AltContent: textbox (Recess)]	
    PNG
    media_image4.png
    255
    334
    media_image4.png
    Greyscale
	Annotated FIG. 5 of Justice
[AltContent: textbox (Bottom wall)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Recess )][AltContent: textbox (Lateral wall)][AltContent: arrow]	
    PNG
    media_image5.png
    75
    195
    media_image5.png
    Greyscale
			
		Annotated FIG. 2 of Yoshihara
	
Regarding claim 15, Yoshihara discloses:
wherein the housing body (31) comprises a lateral wall, and wherein the recess (see the drawing above) is arranged in the lateral wall (see the drawing above) of the housing body (31).  		
Regarding claims 16 and 26, Yoshihara discloses:
wherein the housing body (31) comprises a lateral wall (see the drawing above), 
wherein the recess (see the drawing above/below) is arranged in an edge region where the bottom wall (see the drawing above/below) and the lateral wall (see the drawing above/below) meet.  

    PNG
    media_image2.png
    137
    361
    media_image2.png
    Greyscale

Claims 17 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 2011/0221548) and Justice (US 2007/0039935) in view of Fischer et al. (US 2007/0001791).
Regarding claims 17 and 27, Yoshihara and Justice do not disclose the recess is formed as a prism-shaped depression with a triangle-shaped base surface.  
Fischer discloses a circuit interrupter comprising the recess (see the drawing below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the recess as taught by Fischer formed as a prism-shaped depression with triangle-shaped base surface with Yoshihara’s device for 
[AltContent: textbox (Recess)][AltContent: arrow]
    PNG
    media_image6.png
    195
    276
    media_image6.png
    Greyscale
 
Annotated FIG. 2 of Fischer
Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 2011/0221548) and Justice (US 2007/0039935) in view of Clark et al. (US 2014/0076923).
Regarding claims 18 and 28, Yoshihara and Justice do not disclose the temperature sensor is fastened to the housing body and the bottom wall by an adhesive, the adhesive having the same or a similar thermal expansion coefficient as a material of the housing body.  
Clark discloses the device comprising the temperature sensor (122) is positioned to sense the temperature at the peripheral wall 108 and may indirectly sense the adhesive temperature as well (see par [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature sensor (122) that senses the .
Claims 19 and 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 2011/0221548) and Justice (US 2007/0039935) in view of Molyneux (US 2015/0187518).
Regarding claims 19 and 29, Yoshihara and Justice do not disclose the housing body comprises a ceramic material.  
Molyneux discloses the contactor comprising the housing body comprises a ceramic material.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ceramic housing as taught by Molyneux with Yoshihara’s device for the purpose of resisting heat.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 2011/0221548), Justice (US 2007/0039935), and Molyneux (US 2015/0187518) in view of IHLE et al. (US 2015/0377734), further in view of Walker, JR (US 2009/0256461).
Regarding claim 20, Yoshihara, Justice, and Molyneux disclose the invention as claimed, but do not disclose the housing body green body for the contact chamber device by dry-pressing of a ceramic material.
IHLE discloses a pressure sensor comprising the green housing (2, see par. [0053] and [0055]).

Yoshihara, Justice, Molyneux and IHLE disclose the invention as claim, but do not disclose the housing body green body for the contact chamber device by dry-pressing of a ceramic material.
Walker discloses a ceramic spark insulator comprising the method for forming green ceramic preforms, including dry pressing or extrusion of a ceramic material (see par. [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of dry-pressing of a ceramic material as taught by Walker with Yoshihara’s device for the purpose of facilitating to be malleable in any shape and form.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ceramic powder as taught by Walker with ceramic powder to the ceramic powder for the purpose of possessing low electrical and thermal conductivity values, and high compressive strengths, and thermal stability.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 2011/0221548), Justice (US 2007/0039935), and Molyneux (US 2015/0187518), and IHLE et al. (US 2015/0377734), and JR (US 2009/0256461) in view of Fischer et al. (US 2007/0001791).
Regarding claim 21, Yoshihara, Justice and Molyneux (US 2015/0187518), and IHLE et al. (US 2015/0377734), and JR (US 2009/0256461) do not disclose the recess is formed as a prism-shaped depression with a triangle-shaped base surface.  
Fischer discloses a circuit interrupter comprising the recess (see the drawing below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the recess as taught by Fischer formed as a prism-shaped depression with triangle-shaped base surface with Yoshihara’s device for the purpose of suitability of the intended use.  Since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
[AltContent: textbox (Recess)][AltContent: arrow]
    PNG
    media_image6.png
    195
    276
    media_image6.png
    Greyscale
 
Annotated FIG. 2 of Fischer
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 2011/0221548), Justice (US 2007/0039935) in view of IHLE et al. (US 2015/0377734), further in view of Walker, JR (US 2009/0256461).
Regarding claim 22, Yoshihara and Justice disclose the invention as claimed, but do not disclose the housing body green body for the contact chamber device by dry-pressing of a ceramic powder.
IHLE discloses a pressure sensor comprising the green housing (2, see par. [0053] and [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the green body as taught by IHLE with Yoshihara’s device for the purpose of reducing costs.
Yoshihara, Justice and IHLE disclose the invention as claim, but do not disclose the housing body green body for the contact chamber device by dry-pressing of a ceramic powder.
Walker discloses a ceramic spark insulator comprising the method for forming green ceramic preforms, including dry pressing or extrusion of a ceramic powder (see par. [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of dry-pressing of a ceramic powder as taught by Walker with Yoshihara’s device for the purpose of facilitating to be malleable in any shape and form.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 2011/0221548), Justice (US 2007/0039935), IHLE et al. (US 2015/0377734) and Walker, JR (US 2009/0256461), in view of Clark et al. (US 2014/0076923).
Regarding claims 23 and 24, Yoshihara, Justice, IHLE, and Walker do not disclose the temperature sensor is fastened to the housing body by an adhesive, the adhesive having the same or a similar thermal expansion coefficient as a material of the housing body.  
Clark discloses the device comprising the temperature sensor (122) is positioned to sense the temperature at the peripheral wall 108 and may indirectly sense the adhesive temperature as well (see par [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature sensor (122) that senses the adhesive temperature as taught by Clark with Yoshihara’s device for the purpose of controlling the temperature of the heat.
Response to Arguments
Applicant's arguments filed 10/29/21 have been fully considered but they are not persuasive. 
In the REMARKS:
Pages 7 and 8, applicant argued that:

“Yoshihara and Justice do not teach or suggest such an arrangement. In particular, none of the references shows an additional recess in the housing body that is deep enough to house (e.g., burry) a sensor in it.”. 

Yoshihara and Justice does not teach or suggest a housing body having a bottom wall with two openings (through which the electrical contacts are guided) and an additional recess in which the temperature sensor is arranged in a distance from these contacts.

	This argument is not found to be persuasive, because Justice is merely relied on to teach a sensor arranged in the recess and buried in the bottom wall (see the drawing below).
Yoshihara is used to disclose a housing body (31) comprises a bottom wall (see the drawing below) with a first opening (31a, left), through which a first electrical contact (32a, left) is guided, a second opening (31a, right), through which a second electrical contact (32a, right) is guided, and, in addition, a recess (see the drawing below) is located at a distance from the first and second openings and is not part of, and separate from and not connected to the first and second openings.
	Justice is used to disclose the temperature sensor (54) is arranged in the recess and buried in the bottom wall (see the drawing below).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the temperature sensor as taught by Justice with Yoshihara’s device for the purpose of providing a temperature signal (56) to control circuit (30).  

    PNG
    media_image2.png
    137
    361
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    261
    552
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
November 8, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837